JOHNSON, Judge:
The merchandise involved in these appeals for reappraisement, consolidated at the trial, consists of sterling silver cigarette lighters imported from Mexico from June 14,1944, through June or July 1945. In each of the entries covered by the appeals, the merchandise was entered at a unit value of 18 pesos per lighter and appraised at a unit value of 25 pesos per lighter.
These cases have been submitted on the following stipulation of counsel for the respective parties:
Miss Shostak : Plaintiff now offers to stipulate that with respect to those entries which involve merchandise exported from Mexico on or after October 20, 1944, that there had been a drop in the foreign value, by reason of a reduction in the price at which the merchandise was freely offered for sale in the principal market of the country of exportation for home consumption from the 25 peso price at which the merchandise was appraised to the 22 peso price which became effective on that date; and that with respect to all of the entries which cover merchandise exported after that date that the 22 pesos was the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for home consumption.
Me. FitzGibbon : That is agreed to.
Miss Shostak: Plaintiff further offers to stipulate that the export value was not higher.
Me. FitzGibbon : That is agreed to.
*617Miss Shostak : And plaintiff submits.
'Me. FitzGibbon : Defendant submits.
Miss Shostak : May the record show that with respect to any of the entries which coyer merchandise exported before the date of October 20, 1944 that plaintiff abandons all of its claims.
Judge Johnson : Very well. Case is submitted.
On tbe agreed facts, I find that foreign valne, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the value of the sterling silver cigarette lighters involved herein which were exported from Mexico on or after October 20, 1944, and that such value is 22 pesos per lighter.
As to all other items, the appeals, having been abandoned, are dismissed.
Judgment will be rendered accordingly.